                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT
                             WESTERN DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                             No. 19-CR-4032-LTS-KEM
 vs.
                                                     ORDER ON REPORT AND
 DIEGO FELIPE JUAN,                                   RECOMMENDATION
               Defendant.
                            ____________________________

                                  I.     INTRODUCTION
       This case is before me on a Report and Recommendation (R&R) (Doc. No. 29) in
which Chief United States Magistrate Judge Kelly K.E. Mahoney recommends that I
grant in part and deny in part defendant Diego Juan’s motion (Doc. No. 19) to suppress.
Neither party has filed written objections to the R&R. Any objections are now deemed
waived. See LR 72A; see also 28 U.S.C. § 636(b)(1)(c); Fed. R. Civ. P. 72(b)(2).


                            II.        STANDARD OF REVIEW
       When a party objects to any portion of an R&R, the district judge must undertake
a de novo review of that portion. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).
Any portions of an R&R to which no objections have been made must be reviewed under
at least a “clearly erroneous” standard. See, e.g., Grinder v. Gammon, 73 F.3d 793,
795 (8th Cir. 1996) (noting that when no objections are filed “[the district court judge]
would only have to review the findings of the magistrate judge for clear error”). As the
Supreme Court has explained, “[a] finding is ‘clearly erroneous’ when although there is
evidence to support it, the reviewing court on the entire evidence is left with the definite
and firm conviction that a mistake has been committed.” Anderson v. City of Bessemer
City, 470 U.S. 564, 573 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S.
364, 395 (1948)). However, a district judge may elect to review an R&R under a more-
exacting standard even if no objections are filed:
      Any party that desires plenary consideration by the Article III judge of any
      issue need only ask. Moreover, while the statute does not require the judge
      to review an issue de novo if no objections are filed, it does not preclude
      further review by the district judge, sua sponte or at the request of a party,
      under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 150 (1985).


                                  III.   DISCUSSION
      Because the parties did not object to the R&R, I have reviewed it for clear error.
Judge Mahoney applied the appropriate legal standards in considering whether law
enforcement officials violated Juan’s Fourth and Fifth Amendment rights.               Judge
Mahoney properly concluded that probable cause supported the search warrant and that
the minimal delay in executing the warrant did not warrant suppression. Judge Mahoney
properly analyzed whether the interrogations on January 18, 2019, and May 9, 2019,
were custodial interrogations under Miranda. I agree with Judge Mahoney’s analysis
that the interrogation on January 18, 2019, was not custodial under Miranda. I also agree
that the interrogation while Juan was in custody on May 9, 2019, did not violate Juan’s
Miranda rights, except when the law enforcement officer questioned Juan about how
many times Juan watched the video at issue in this case. Thus, all statements made by
Juan after that question and until the law enforcement official again made clear that Juan
need not speak with him should be suppressed.
      In short, I find no error—clear or otherwise—in Judge Mahoney’s factual findings
and legal conclusions. As such, I accept the R&R in its entirety.




                                            2
                                IV.       CONCLUSION
      For the reasons set forth herein:
      1.     I accept Judge Mahoney’s Report and Recommendation (Doc. No. 29) in
its entirety and without modification. See 28 U.S.C. § 636(b)(1).
      2.     Pursuant to Judge Mahoney’s recommendation, the defendant’s motion
(Doc. No. 19) to suppress evidence is hereby granted in part and denied in part.
Statements made by Juan in response to the comment that Juan had watched the video
(Govt. Ex. 3, 5:45) and the following question about the number of times he had watched
the video (Govt. Ex. 3, 5:49) are hereby suppressed. The motion is denied in all other
respects.


      IT IS SO ORDERED.
      DATED this 9th day of October, 2019.




                                          __________________________
                                          Leonard T. Strand, Chief Judge




                                            3
